IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                              NOS. WR-83,424-03 & WR-83,424-04


                         EX PARTE GABRIEL CARDONA, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. 2006 CRN770-D1 & 2006CRN952-D1
                          IN THE 49TH DISTRICT COURT
                              FROM WEBB COUNTY


       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts

of murder and sentenced to eighty years’ imprisonment in each case. He did not appeal his

convictions.

       Applicant contended that his pleas were involuntary because the plea agreements, which

called for any time to be served concurrently in relation to possible future federal time, could not be

followed. He also alleged that counsel misadvised him about his parole eligibility.
                                                                                                  2

       After a remand, the trial court signed findings of fact and conclusions of law recommending

that relief be denied. We agree that relief should be denied but we decline to adopt finding of fact

nine. Based upon the remaining findings and conclusions and our independent review of the record,

we deny relief.

Filed: April 13, 2016
Do not publish